     Case 3:20-cv-00886-DMS-AGS Document 37 Filed 10/20/20 PageID.225 Page 1 of 3



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    DAVID BAESEL, individually and on                   Case No.: 20cv0886 DMS(AGS)
      behalf of all others similarly situated,
12
                                        Plaintiffs,       ORDER (1) DENYING
13                                                        DEFENDANT’S MOTION TO
      v.                                                  STRIKE AND (2) DENYING AS
14
                                                          MOOT DEFENDANT’S MOTION TO
      MUTUAL OF OMAHA MORTGAGE,
15                                                        STAY DISCOVERY
      INC., a Delaware corporation
16                                     Defendant.
17
18
19         This case comes before the Court on Defendant’s motion to strike Plaintiff’s class
20   allegations from the Complaint and Defendant’s motion to stay discovery pending a ruling
21   on its other motions. As this Order resolves all of Defendant’s pending motions, the motion
22   to stay discovery is denied as moot. The motion to strike is also denied for the reasons set
23   out below.
24         Defendant argues the class allegations should be stricken because the proposed
25   classes are uncertifiable fail-safe classes, they are not objectively defined, they are
26   ///
27   ///
28   ///

                                                      1
                                                                                   20cv0886 DMS(AGS)
     Case 3:20-cv-00886-DMS-AGS Document 37 Filed 10/20/20 PageID.226 Page 2 of 3



1    overbroad,1 and they are not certifiable under Federal Rule of Civil Procedure 23(b).
2    Plaintiff disputes all of these arguments, and also argues Defendant’s motion is premature.
3          Federal Rule of Civil Procedure 12(f) states, “[t]he court may strike from a pleading
4    an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”
5    Fed. R. Civ. P. 12(f). “Class allegations may be stricken at the pleading stage.” Lyons v.
6    Coxcom, Inc., 718 F. Supp. 2d 1232, 1235 (S.D. Cal. 2009) (citing Kamm v. California
7    City Dev. Co., 509 F.2d 205, 212 (9th Cir.1975)). “However, motions to strike class
8    allegations are generally disfavored because ‘a motion for class certification is a more
9    appropriate vehicle.’” Id. at 1235-36 (quoting Thorpe v. Abbott Lab., Inc., 534 F.Supp.2d
10   1120, 1125 (N.D.Cal.2008)). “As other courts have noted, ‘the granting of motions to
11   dismiss class allegations before discovery has commenced is rare.’” Id. at 1236 (quoting
12   Thorpe, 534 F.Supp.2d at 1125). See also Mattson v. New Penn Fin., LLC, No. 3:18-CV-
13   00990-YY, 2018 WL 6735088, at *2 (D. Or. Nov. 6, 2018) (quoting In re Wal–Mart Stores,
14   Inc. Wage & Hour Litig., 505 F. Supp. 2d 609, 615–16 (N.D. Cal. 2007)) (“Dismissing
15   class allegations at the pleading stage is rare because ‘the parties have not yet engaged in
16   discovery and the shape of a class action is often driven by the facts of a particular case.’”)
17   Indeed, courts in the Ninth Circuit have repeatedly “denied motions to strike class
18   allegations prior to discovery as premature.” Mattson, 2018 WL 6735088, at *2.
19         Here, Defendant raises some interesting arguments as to why the proposed classes
20   should not be certified. However, it has not shown that the proposed classes are not
21   certifiable as a matter of law. Lyons, 718 F.Supp.2d at 1236. As Plaintiff points out, the
22   issues surrounding commonality may be subject to class-wide proof, but it is difficult to
23   make that determination without any evidence on those issues. It is also unclear from the
24
25
26   1
       Defendant argues the proposed classes are overbroad because they would include
27   individuals who lack standing to sue, as set out in Defendant’s motion to dismiss. In light
     of the Court’s order denying the motion to dismiss, the Court rejects Defendant’s
28   overbreadth argument.
                                                    2
                                                                                   20cv0886 DMS(AGS)
     Case 3:20-cv-00886-DMS-AGS Document 37 Filed 10/20/20 PageID.227 Page 3 of 3



1    pleadings whether Defendant is still engaged in the calling practices giving rise to
2    Plaintiff’s claims, which bears on the issue of class certification under Rule 23(b)(2). In
3    other words, it is not clear from the Complaint “that the class claims cannot be maintained.”
4    Collins v. Gamestop Corp., No. C10-1210-TEH, 2010 WL 3077671, at *2 (N.D. Cal. Aug.
5    6, 2010). Accordingly, the Court denies Defendant’s motion to strike the class allegations.2
6          IT IS SO ORDERED.
7    Dated: October 20, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25   2
       Defendant also moves to strike the allegations concerning Plaintiff’s Do Not Call claim
     for the reasons set out in its motion to dismiss. In light of the Court’s denial of that motion,
26   the motion to strike those allegations is denied. Defendant’s final request to strike the
27   allegations of on-line complaints is also denied as Defendant has not shown those
     allegations to be “redundant, immaterial, impertinent, or scandalous[.]” Fed. R. Civ. P.
28   12(f).
                                                    3
                                                                                   20cv0886 DMS(AGS)
